Jxlez Asociado Sr. Negrón Fernández
Opinión concurrente del
“Este caso tiene su origen” — escribí en el caso de Batalla v. Tribunal de Distrito, 74 D.P.R. 289, y repito en éste — “en actos de abominable criminalidad que una sociedad ofendida tiene que repudiar con justificado espíritu de indignación co-lectiva. Están aquí envueltos, sin embargo, derechos fun-damentales del hombre, que se alegan violados en las garan-tías básicas establecidas por las leyes que los reconocen y en cuya protección descansa la grandeza incomparable de la democracia en los pueblos libres del mundo . .
Para mantener inquebrantable la fe de un pueblo en la justicia de la democracia hay que ejercer en sus justas pro-porciones la autoridad del Estado en la administración de la justicia criminal.
Aun cuando discrepo — más bien en su carga de expresión —de algunos de los conceptos vertidos en la 'opinión del Tribunal y en la concurrente del Juez Asociado Sr. Sifre, estoy de acuerdo con la esencia y sentido básico de esos conceptos y, desde luego, de acuerdo con la doctrina jurídica sentada.
Deseo consignar — como lo hace el Juez Presidente en la opi-nión del Tribunal — en reconocimiento a la honestidad profe-sional del Fiscal investigador en este caso, que la ausencia de doctrinas jurisprudenciales claras en algunos extremos aquí concernidos, y lo horrendo del delito investigado, ofrecían campo propicio para que el celo en el cumplimiento del deber hiciera menos notoria la omisión habida.
Juez Asociado Sr. Sifre, en la cual concurren el Juez Presidente, Sr. Snyder, y los Jueces Asociados, Sres. Marrero y Belaval
Opinión concurrente emitida por el
*302El examen de los autos nos lleva a la conclusión inevitable de que en esta causa se cometieron errores que por su gra-vedad y serias implicaciones han impuesto al Tribunal el deber ineludible de revocar la sentencia, no empece las crueles características del repugnante crimen imputado al apelante. El requisito del debido procedimiento de ley exige normas es-clarecidas de derecho para la protección de todos los hombres, malos o buenos, culpables o inocentes. Esa garantía “Es el producto de una civilización que, al respetar la dignidad aun del ciudadano menos merecedor, eleva la estatura de todos nosotros y crea una atmósfera de fe y confianza . . .” (1)
¿Qué precedente hubiera establecido el Tribunal, de haber confirmado la sentencia apelada? Que puede detenerse ile-galmente a una persona y mantenérsele en esa situación por un período de tres días; llevarle durante ese estado de de-tención ilegal a un cementerio para enfrentarle al espectáculo de la exhumación del cadáver de su presunta víctima, pidién-dole que lo identifique, aunque ello sea innecesario, espectáculo que le provoca reacciones nerviosas, turbación y temblor; reintegrarle al lugar de su detención a esperar hasta que las autoridades obtengan prueba que justifique, a juicio de ellas, el imputarle que es el asesino; someterle entonces a un inte-rrogatorio agresivo, y hasta cierto extremo torturante, no ne-cesariamente por su duración, sino por su naturaleza — Exhibit A de la defensa — acusándole por un lado de haber come-tido el crimen, y por el otro, exigiéndole una y otra vez que conteste preguntas incriminatorias; informarle que tiene que hacerlo; colocarle, debido al carácter y forma del interroga-torio, en la posición de que, aún con el silencio, deje la impre-sión de que es culpable; mantenerle absolutamente incomuni-cado, excepto para fiscales y agentes de orden público, y total-mente desamparado, sin ayuda y consejo de familiares y amigos, negándosele la asistencia de abogado, hasta que al fin *303confiese; y que esa confesión no es inadmisible en contra del detenido como cuestión de derecho.
El Tribunal se ha negado a establecer ese precedente, re-solviendo que una confesión lograda bajo las anteriores cir-cunstancias, tiene el estigma de involuntariedad. Lo ha de-cidido así, en una opinión emitida por la voz autorizada del Juez Presidente, Sr. Snyder, con la que estoy enteramente de acuerdo. Considero que ha de ser de trascendental impor-tancia para preservar normas procesales, sin las cuales no sería posible gozar de un sistema judicial esclarecido y ecuá-nime.
Es innecesario que discuta los precedentes judiciales en que funda el Tribunal su conclusión, porque éste lo hace con claridad y amplitud. Sin embargo, debo referirme, aunque sucintamente, a una que otra decisión pertinente a la cues-tión que ha sido resuelta con relación a la confesión prestada por el apelante en la noche del 9 y en las primeras horas de la madrugada del día 10 de octubre del año 1950. Exhibit 48 de El Pueblo.
He leído con sumo interés la opinión mayoritaria en Stein v. New York, 346 U. S. 156. Se sostuvo en ese caso que dos de los procesados habían confesado, obedeciendo a coacción o presión física o psicológica. No hubo prueba convincente sobre la primera. Respecto a la segunda, lo qüe revela la de-cisión es que aquéllos, estando detenidos ilegalmente, fueron sometidos a largos y prolongados interrogatorios por varios funcionarios al mismo tiempo, y por varios de ellos durante períodos distintos. No constan en ella los interrogatorios que precedieron a las confesiones. Aparentemente no se perpe-tuaron por escrito, quedando en el tenebroso secreto en que se envuelven generalmente interrogatorios de esa clase.
No es ésa la situación en el de autos. En el Exhibit A de la defensa aparece el interrogatorio a que fué sometido el apelante antes de que confesara. El carácter del mismo, unido a ía detención ilegal del apelante, al estado de inco-municación y desamparo en que se le mantuvo, al hecho de *304negársele la ayuda de abogado, sobre todo en el momento crucial en que ya se le acusa del asesinato, insistiéndose no obs-tante y con persistencia implacable, en que conteste pregun-tas obviamente incriminatorias, en un interrogatorio dirigido única y exclusivamente a lograr que admita su culpabilidad, son circunstancias que, consideradas en conjunto, permiten aseverar que existe marcada diferencia entre ambos casos. Hay dos adicionales que reafirman ese criterio. Cooper, uno de los acusados en el caso de Stein, impuso las condiciones bajo las cuales estaba dispuesto a confesar. Stein, otro de los procesados, al saber que Cooper lo había hecho, manifestó a un agente de policía que si él, Stein, “tenía que irse”, refirién-dose indudablemente a que tendría que pagar el crimen con su vida, “yo me lo llevaré conmigo”, aludiendo a Cooper, y entonces confesó.
La decisión en Stein v. New York, supra, no revoca la doc-trina de que la confesión ha de ser voluntaria en el sentido de que debe ser consecuencia de la libre elección del procesado, ni el principio de que “convertir la detención de un acusado en un proceso para arrancarle evidencia que no podría con-seguirse de él en corte abierta con todas sus garantías, es un abuso tan grave del poder de arrestar, que ofende las nor-mas procesales del debido procedimiento.” Watts v. Indiana, 338 U. S. 49; Harris v. South Carolina, 338 U. S. 68. Cier-tamente que la confesión no tiene que hacerse con la misma espontaneidad con la que el penitente confiesa sus pecados, sus faltas y errores el cliente al abogado, sus fobias y anormali-dades el paciente al psiquiatra, Stein v. New York, supra, pero sin duda alguna ha de ser espontánea, en el sentido, que acabo de indicar. La que prestó el apelante, Exhibit 48 de El Pueblo, no representa un acto libérrimo de su voluntad.
Dice el Juez Asociado Sr. Ortiz en su opinión disidente, que el efecto de la decisión del Tribunal, “puede ser el de es-tablecer normas de excesiva pulcritud de los fiscales con res-pecto a los criminales”, añadiendo, que cree “en la pureza en los procedimientos, pero no hasta un punto tan refinado *305y excesivo que se haga prácticamente imposible la investi-gación de los delitos”. Discrepo del criterio de mi ilustrado colega. Lo que hace el Tribunal es reiterar normas y prin-cipios perfectamente conocidos, que no han sido, ni son con-siderados excesivos para lograr una recta administración de la justicia penal, y al hacerlo, cumple con la alta misión de velar por que se observen y respeten. De otra suerte, resul-taría ilusoria la garantía del debido procedimiento, muro de contención que impide el que una sociedad libre y moderna, pueda degenerar en una sociedad esclavizada por el despo-tismo judicial. No hay temor alguno de que esas normas “ha-gan prácticamente imposible la investigación de los delitos”. Además, “Bajo nuestro sistema la sociedad tiene el peso de probar sus cargos en contra del acusado no por su propia boca. Debe establecerlos, no por interrogación del procesado aún bajo salvaguardias judiciales, sino por evidencia obtenida independientemente . . . ‘La ley no sufrirá el que a un acu-sado se le convierta ... en instrumento de su propia con-vicción. 2 Hawkins, Pleas of the Croivn, C. 46 sec. 34 (8?- ed., 1824),’ ” Watts v. Indiana, supra. Esto, desde luego, no sig-nifica que no pueda interrogarse, dentro de ciertos límites, al que está bajo la sospecha de haber cometido un crimen.
Si hubiera razón para el temor que abriga el Juez Aso-ciado Sr. Ortiz, y no creo que lo haya, sin duda alguna que es preferible el mal de que queden impunes algunos delitos, a la calamidad de que todo un pueblo pierda las garantías y derechos que protegen las libertades individuales, sin las cua-les no puede subsistir una sociedad democrática como la nuestra.
El Tribunal no se basa en tecnicismos al declarar que la confesión, Exhibit 48, es involuntaria como cuestión de de-recho. Lo que hace es reafirmar principios eminentemente fundamentales, y reconocer que no puede haber justicia, aun-que existan leyes sabias, si son viciosos los procedimientos para aplicarlas.
*306Negar en una causa criminal el debido procedimiento de ley, “significa dejar de observar aquella justicia fundamental que es esencial al mismo concepto de justicia”, Lisenba v. California, 314 U. S. 219, y con ello no se logra mayor efectividad en la investigación y castigo de los hechos delic-tivos. En su opinión concurrente en Malinski v. New York, 324 U. S. 401, el Juez Asociado Sr. Frankfurter, hace refe-rencia al siguiente párrafo de un informe emitido por un comité de eminentes abogados, que hizo el estudio de este pro-blema; “El remedio para los males que afligen la administra-ción de la justicia criminal . . ., no se encontrará en medidas que violen la ley. Ello, lejos de restaurar salud y vigor al sistema, agrava y prolonga el desorden”.
Manifiesta el Juez Asociado Sr. Ortiz que “la protección excesiva de la integridad personal de un criminal puede re- ■ sultar en un sistema en que esté en peligro la integridad personal del resto de los individuos que forman la sociedad”. Al apelante no se le está dando una protección excesiva. Se le están reconociendo derechos concedidos por nuestras leyes a todos los hombres, no por blandura o ternura hacia el de-lincuente, y sí porque son esenciales “al mismo concepto de justicia”, testimonio de “que hemos alcanzado cierto estado de civilización”. (2) No estoy conforme con que “el conte-nido de un derecho individual debe variar de acuerdo con los derechos de los demás ciudadanos”. Las garantías que son indispensables para la debida protección de los derechos indi-viduales, no son ni pueden ser elásticas. -El derecho a un juicio imparcial y justo no puede ser fraccionado. Si ello se hiciera, nos encontraríamos en un verdadero caos en cuanto a las normas que deben observarse en el muy serio proceso de hacer justicia, negando a muchos la igual protección de las leyes, y cayendo en más de una ocasión, en verdadera ti-ranía judicial.
*307Me es imposible compartir el criterio de que “no hay nada preciso, sistemático y exacto en cuanto a lo que debe ser un debido proceso de ley.” Se sabe mucho sobre ello. Por ejem-plo, está firmemente establecido el principio de que se viola ese requisito, si se usa una confesión involuntaria para lograr la convicción del acusado, e igualmente lo está el de que debe excluirse “para evitar injusticia fundamental en el uso de evidencia”. Lisenba v. California, supra.
Dice el Juez Asociado Sr. Ortiz que “el significado de esos derechos no debe ser ampliado en forma tan generosa por in-terpretación judicial hasta el punto de crear una cortina de in-munidad a los acusados y de establecer una muralla contra la investigación y persecución del crimen . . .” El Tribunal nc lo está haciendo al negarse a dar acogida en nuestro sis-tema de administrar la justicia penal, a procedimientos con-trarios a las leyes que lo rigen, y los cuales, en lugar de ha-cerlo más saludable, lo enfermarían hasta el extremo de oca-sionarle la muerte. En este mismo caso se encuentra la de-mostración de que no se establece “una muralla contra la in-vestigación del crimen”, con reafirmar la doctrina de que la confesión para ser admisible en contra del procesado, tiene que ser una confesión voluntaria. En la noche del 9 de oc-tubre, cuando el Fiscal dió comienzo al interrogatorio del de-tenido, tenía en su poder, debido a sus esfuerzos y laboriosi-dad, prueba suficiente para procesarle.
No me impresiona el argumento de que la evidencia de-mostró la certeza de afirmaciones hechas por el apelante en la confesión escrita. Lo contesta el Tribunal en términos perfectamente claros, invocando la doctrina claramente esta-blecida en los precedentes judiciales, de que el uso de confe-siones involuntarias está prohibido aun cuando resulte ser cierto lo que en ellas se diga. Lo contrario significaría el dar carta blanca para obtenerlas, sin importar los medios. Tampoco me convence el argumento que se esgrime dicién-dose que el apelante es “un hombre maduro, educado, inteli-gente, con experiencia de la vida . . .”, y que defendió sus *308derechos con energía. Si es culpable del delito que se le im-puta, tengo muy serias dudas de que le adornen esas cualida-des. La experiencia nos enseña que el crimen no paga, y la regla general es que se castiga tarde o temprano. Además, aunque es positivamente cierto que al considerar si una con-fesión es o no voluntaria, el grado de desarrollo intelectual, la mayor o menor madurez, la mayor o menor experiencia del acusado, tienen su valor, eso no es necesariamente decisivo en un sentido u otro. La historia demuestra que hombres en verdad maduros, cultos, inteligentes, de experiencia, y con la fortaleza moral que proporciona la fe en doctrinas y prin-cipios que se defienden toda la vida, no pudieron resistir la coacción física o psicológica, y sucumbieron por habérseles quebrantado o agotado la voluntad.
Es cierto que el apelante se defendió con energía, pero no es menos cierto que al fin, y en el transcurso del interroga-torio a que fuera sometido durante la noche del día 9 y la madrugada del 10 de octubre, aquélla se trocó en completa y absoluta mansedumbre, como consecuencia de la coacción psicológica, que estigmatiza de involuntaria, como cuestión de derecho, la confesión que prestara por escrito. Exhibit 48.
El Tribunal ha tomado conocimiento del error en que in-currió la corte sentenciadora al instruir al jurado en relación con las confesiones. No es ésta la primera vez que ello se hace, aun sin haberse anotado excepción o apuntado el error. El cometido en el caso de autos, es demasiado grave para de-jarlo pasar inadvertido. El jurado no tuvo orientación al-guna sobre los principios y factores que debía considerar al determinar si las confesiones eran o no voluntarias.
Lamento que el tiempo no me permita discutir el error cometido al invertirse el orden en la presentación y admi-sión de las confesiones, lo que dió lugar a que el jurado oyera la prueba sobre la que fué prestada en San Antón, antes de que se resolviera sobre la admisibilidad de la que la precedió, Exhibit 48, a mi juicio, con graves consecuencias para el ape-lante. Lamento igualmente que no mé sea posible discutir *309el error en que también incurrió la corte sentenciadora al admitir las manifestaciones que hiciera el letrado que llevó la representación del apelante en el procedimiento de hábeas corpus, como prueba pertinente para demostrar que las con-fesiones habían sido hechas voluntariamente, error extre-madamente serio por varios motivos, e indefendible bajo nin-gún principio conocido hasta ahora.
Tengo la profunda convicción de que al apelante no se "le1 juzgó de acuerdo con el debido procedimiento de ley, y que la confirmación de la sentencia hubiera establecido un precedente^ verdaderamente desgraciado, al sancionar la conculcación del derechos que este Tribunal tiene el deber inescapable de pro-( teger, y también estoy absolutamente convencido de que la* opinión revocando dicha sentencia, establece con claridad y I precisión normas procesales que deben contribuir considera-] lilemente al mejoramiento, desarrollo y progreso de la admi- \ nistración de la justicia criminal en nuestro país. J

 Opinión disidente del Juez Asociado Sr. Douglas en Stein v. New York, 346, U. S. 156.


 Véase opinión disidente del Juez Asociado Sr. Frankfurter en Stein v. New York, supra.